UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): September 24, 2010 NEW WORLD BRANDS, INC. (Exact name of registrant as specified in its charter) Delaware 033-91432 02-0401674 (State or other jurisdiction (Commission (IRS Employer of incorporation)File Number) Identification No.) 10015 Aeronca Lane McKinney, Texas 75071 (Address of principal executive offices) (972) 346-9117 (Registrants telephone number, including area code) 340 W. 5 th Avenue, Eugene, OR 97401 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]
